

116 HR 4059 IH: To take certain lands in California into trust for the benefit of the Agua Caliente Band of Cahuilla Indians, and for other purposes.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4059IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Ruiz introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo take certain lands in California into trust for the benefit of the Agua Caliente Band of
			 Cahuilla Indians, and for other purposes.
	
		1.Lands to be taken into trust
 (a)In generalThe approximately 2,560 acres of land owned by the Agua Caliente Band of Cahuilla Indians, numbered 16, 21, 27, and 29 and generally depicted as BLM Exchange Lands (2,560 Acres) on the map titled ACBCI/BLM LAND EXCHANGE is hereby taken into trust for the benefit of the Agua Caliente Band of Cahuilla Indians.
 (b)Lands part of reservationLands taken into trust by this section shall be part of the Tribe’s reservation and shall be administered in accordance with the laws and regulations generally applicable to property held in trust by the United States for an Indian tribe.
 (c)Gaming prohibitedLands taken into trust by this section for the benefit of the Agua Caliente Band of Cahuilla Indians shall not be eligible for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).
			